DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response the Application 16/417,594 filed on 05/20/2019. Claims 1-10 are pending in the office action.
Claim Objections
Claim 1 is objected to because of the following informalities: line 13, deletes the phrase “so”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirai (U.S. Pub. 20150222142).
With respect to claim 1: Shirai discloses a detachable charging pad, comprising: 
a carrier (‘142, fig. 6-11, 23B), having a coil portion (‘142, fig. 6-11, coil 232, par. 35) and a housing (‘142, fig. 8 and fig. 10-11, a sleeve 238 and receiving open 239, par. 36-37, also called shell 23-2), wherein the housing has a first electrical connecting portion (‘142, fig. 10, terminal contact/faces 234a, par. 41) and the coil portion is electrically in contact with the first electrical connecting portion (‘142, fig. 11, terminal contact 234 connected to coil 232 via coil lead 232a, par. 42); and 
a control box detachably disposed in the housing (‘142, fig. 6-9 charging head 23a and also called body 23-1 showed fig. 8, par. 36-37), wherein the control box has a control circuit (i.e., electrical components 235, see fig. 9 also see fig. 4, electrical component 134) and a second electrical connecting portion (‘142, fig. 8, contact 236) and the control circuit is electrically in contact with the second electrical connecting portion (‘143, fig. 12, contact 236 electrically connected to electrical component 235, par. 43-44); 
wherein when the control box is disposed in the housing (‘142, fig. 6, charge head/body 23a inserted into receiving open 239, par. 36-37, also called shell 23-2) and the first electrical connecting portion is electrically in contact with the second electrical connecting portion (‘142, fig. 8-12, contact/terminal 234A and 236, par. 45), the control circuit outputs a control signal to the coil portion through the second electrical connecting portion and the first electrical connecting portion so that the coil portion activates a wireless charging function according to the control signal outputted from the control circuit (‘142, par. 37-39, electrical components 235 for wireless communication with the mobile device, also see par. 29-31 and fig. 4, electrical components 134 similar 
With respect to claim 5: Shirai discloses the detachable charging pad as claimed in claim 1, wherein the control box further has a transmission interface, and the transmission interface is electrically in contact with the control circuit for the control circuit to obtain a power supply through the transmission interface (‘142, fig. 5 and 7, transmission interface USB 21, supply power, par. 24).  
With respect to claim 6: Shirai discloses the detachable charging pad as claimed in claim 5, wherein the transmission interface is a universal serial bus connector or a universal serial bus hub (‘142, fig. 5 and fig. 7, USB 21).  
With respect to claim 7: Shirai discloses the detachable charging pad as claimed in claim 5, wherein the control box further includes a wireless receiver (‘142, fig. 9, 232) the wireless receiver is electrically in contact with the transmission interface (‘142, fig. 9 and also see fig. 8 and fig. 10-12 cable 22 via contact/terminal 234a and 236), the wireless receiver wirelessly receives a wireless input signal of a wireless peripheral device wireless output, and the wireless input signal is transmitted to a host device connected with the transmission interface (‘142, par. 24-26 and par. 51, USB 21 connector can connect to peripheral (i.e., laptop, power source)).  
With respect to claim 8: Shirai discloses the detachable charging pad as claimed in claim 5, wherein the control box further includes a charging seat, which is electrically in contact with the transmission interface (‘142, fig. 1-4, attracting surface 13 as seat), 
With respect to claim 9: Shirai discloses the detachable charging pad as claimed in claim 8, wherein the control circuit stops outputting the control signal as the wireless peripheral device is disposed in the charging seat (‘142, fig. 1 and also see fig. 6 and fig. 8).  
With respect to claim 10: Shirai discloses the detachable charging pad as claimed in claim 5, wherein the control box further includes a power module, and the power module is electrically in contact with the control circuit and provides the power supply to the control circuit (‘142, par. 22-25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirai (U.S. Pub. 20150222142) in view of Fratti et al., (U.S Pub. 20150162781)
With respect to claims 2-4: Shirai teaches the detachable charging pad having the carrier (‘142, fig. 6-11, charging base, coil support 23B), wherein the first electrical connecting portion includes a first receiving interface and a second receiving interface and the first receiving interface is electrically in contact with the coil portion, wherein the second electrical connecting portion includes a first transmission interface and a second transmission interface, and both the first transmission interface and the second transmission interface are electrically in contact with the control circuit (‘142, fig. 8-10).  
Shirai does not teach the limitations, comprise: the carrier includes a luminescent portion, and when the luminescent portion is electrically in contact with the first electrical connecting portion and the first electrical connecting portion is electrically in contact with the second electrical connecting, the luminescent portion glows according to the control signal; and the control circuit includes a charging control circuit and a luminescent control circuit, and when the charging control circuit is electrically in contact with the first transmission interface, the luminescent control circuit is electrically in contact with the second transmission interface, and the luminescent portion receives a glowing control signal provided by the luminescent control circuit to activate luminescence.  
Fratti teaches a wireless charging system/platform has a charging pad (i.e., carrier) including plurality of photosensitive detectors and plurality of illumination sources (i.e., luminescent portion) (‘781, par. 5, fig. 1-3B, photosensitive detectors 106 and illumination sources (i.e., luminescent portion) 104, LED, par. 22), the charging pad 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Fratti and Shirai of incorporating the illumination source of Fratti’s charging system for the controller is enabled to determine one or more illumination sources in proximity of photosensitive receiver of the portable device that provides stronger charging links or higher charging rate (‘781, par. 31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973.  The examiner can normally be reached on Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851